

[logo.jpg]
 
Exhibit 10.37
Amendment to Credit Agreement



This agreement is dated as of May 1, 2009, by and between MACE SECURITY
INTERNATIONAL, INC. (the "Borrower") and JPMorgan Chase Bank, N.A. (together
with its successors and assigns the "Bank"). The provisions of this agreement
are effective on the date that this agreement has been executed by all of the
signers and delivered to the Bank (the "Effective Date").


WHEREAS, the Borrower and the Bank entered into a credit agreement dated October
31, 2006, as amended (if applicable) (the "Credit Agreement"); and


WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth in this agreement;


NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:


1.
DEFINED TERMS. Capitalized terms used in this agreement shall have the same
meanings as in the Credit Agreement, unless otherwise defined in this agreement.



2.
MODIFICATION OF CREDIT AGREEMENT. The Credit Agreement is hereby amended as
follows from and after the Effective Date:



 
2.1
The provision in the Credit Agreement under Section 5.2 captioned
"N.  Liquidity" is hereby amended and restated to read as follows:



N.           Liquidity.  Permit at any time its total of unencumbered cash and
marketable securities to be less than $3,000,000.00.


3.
RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and the
Credit Agreement shall remain in full force and effect as modified by this
agreement.



4.
BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
that (a) the representations and warranties contained in the Credit Agreement
are true and correct in all material respects as of the date of this agreement,
(b) no condition, event, act or omission which could constitute a default or an
event of default under the Credit Agreement, as modified by this agreement, or
any other Related Document exists, and (c) no condition, event, act or omission
has occurred and is continuing that with the giving of notice, or the passage of
time or both, would constitute a default or an event of default under the Credit
Agreement, as modified by this agreement, or any other Related Document.



5.
FEES AND EXPENSES. The Borrower agrees to pay all fees and out-of-pocket
disbursements incurred by the Bank in connection with this agreement, including
legal fees incurred by the Bank in the preparation, consummation, administration
and enforcement of this agreement.



6.
EXECUTION AND DELIVERY. This agreement shall become effective only after it is
fully executed by the Borrower and the Bank.



7.
ACKNOWLEDGEMENTS OF BORROWER / RELEASE. The Borrower acknowledges that as of the
date of this agreement it has no offsets with respect to all amounts owed by the
Borrower to the Bank arising under or related to the Credit Agreement, as
modified by this agreement, or any other Related Document on or prior to the
date of this agreement. The Borrower fully, finally and forever releases and
discharges the Bank, its successors and assigns and their respective directors,
officers, employees, agents and representatives (each a "Bank Party") from any
and all claims, causes of action, debts, demands and liabilities, of whatever
kind or nature, in law or in equity, of the Borrower, whether now known or
unknown to the Borrower, which may have arisen in connection with the Credit
Agreement or the actions or omissions of any Bank Party related to the Credit
Agreement on or prior to the date hereof. ("Claims"); provided, however, that
the foregoing RELEASE SHALL INCLUDE ALL CLAIMS ARISING OUT OF THE NEGLIGENCE OF
ANY BANK PARTY, but not the gross negligence or willful misconduct of any Bank
Party. The Borrower acknowledges and agrees that this agreement is limited to
the terms outlined above, and shall not be construed as an agreement to change
any other terms or provisions of the Credit Agreement. This agreement shall not
establish a course of dealing or be construed as evidence of any willingness on
the Bank's part to grant other or future agreements, should any be requested.


 
 

--------------------------------------------------------------------------------

 

8.
INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER. The
Credit Agreement, as modified by this agreement, and the other Related Documents
contain the complete understanding and agreement of the Borrower and the Bank in
respect of the Credit Facilities and supersede all prior understandings and
negotiations. No provision of the Credit Agreement, as modified by this
agreement, or the other Related Documents, may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by the party
against whom it is being enforced.



9.
Governing Law and Venue. This agreement shall be governed by and construed in
accordance with the laws of the State of Texas (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this agreement may be brought by the
Bank in any state or federal court located in the State of Texas, as the Bank in
its sole discretion may elect. By the execution and delivery of this agreement,
the Borrower submits to and accepts, for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of those courts.
The Borrower waives any claim that the State of Texas is not a convenient forum
or the proper venue for any such suit, action or proceeding.



10.
NOT A NOVATION. This agreement is a modification only and not a novation. Except
as expressly modified by this agreement, the Credit Agreement, any other Related
Documents, and all the terms and conditions thereof, shall be and remain in full
force and effect with the changes herein deemed to be incorporated therein. This
agreement is to be considered attached to the Credit Agreement and made a part
thereof. This agreement shall not release or affect the liability of any
guarantor of any promissory note or credit facility executed in reference to the
Credit Agreement or release any owner of collateral granted as security for the
Credit Agreement. The validity, priority and enforceability of the Credit
Agreement shall not be impaired hereby. To the extent that any provision of this
agreement conflicts with any term or condition set forth in the Credit
Agreement, or any other Related Documents, the provisions of this agreement
shall supersede and control. The Bank expressly reserves all rights against all
parties to the Credit Agreement and the other Related Documents.



THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT OF THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OR PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


 
Borrower:
 
MACE SECURITY INTERNATIONAL, INC.
     
By:
/s/ Gregory Krzemien
       
Gregory M. Krzemien
Treasurer
 
Printed Name
Title

 
Date Signed:
May 8, 2009

 
Bank:
 
JPMorgan Chase Bank, N.A.
     
By:
/s/ David Shaw
       
David I. Shaw
Senior Vice President
 
Printed Name
Title



Date Signed:
May 8, 2009

 
 
2

--------------------------------------------------------------------------------

 
 